PD-0860-15
                                Jeremy    M.    Francis#19136B1
                                         Telford       Unit
                                    3899       State   Huy 98
                                  New    Boston,       Tx   75570

Court Of       Criminal       Appeals    of    Texas
Clerk    of    the    Court
P.O.    Box    1230B
Austin,       Tx   78711



   RE:    PD-0B60-15


Dear    Clerk:


I placed my          PDR in the prison mailbox onlH9-lB-2015.               I recieved
a card from your office saying it had been filed on 10-16-2015,
almost a month later. I recied a card on 10-28-2015 saying my
PDR had been dismissed as untimely. Imailed my PDR timely, I
am not responsible for any errors by the prison mailroom, if
they are responsible for this. Is there anyuay that I can get
this error corrected.            Your assistance in this matter would be
greatly       appreciated.
Thank    you,




                                                                       RECEIVED IN
                                                                COURT OF CRIMINAL APPEALS


                                                                       NOV 24 2015



                                                                     Abel Acosta, Clerk
            ^
r
£
<©


£?..

        ^r




    a)

    I-'-
                        o
    (..»•               c

    ("I


    O
    a)
                -f_ ^
                                     in
                                     *r




                        -o      p


                                     S!
                                hi
                                     b

                            X